Chancellor Rutledge
delivered the decree of the court.
The legacy to R. Hawie of 150/. not being payable till after all the debts due by the testator were satisfied, the same was improperly paid by the defendant: It is there? fore ordered and decreed, that she do account for that sum, with interest from the time it was so paid ; more es-? pecially as she has beep compelled to pay out of the funds of the estate the notes of the said R. Hawie, due to the National Bank, which her testator had endorsed. Although the testator may have intended that Miss S. Ha-wie should be maintained out of his estate, yet there are no words in the will sufficiently indicative of such intention to authorize the court to sanction such charge, the testator having only expressed his wish and desire (at the end of the clause in which he has given Miss Hawie a legacy,) that his widow would afford her daughter Sarah a decent and comfortable home and subsistence with her, until certain events occurred. The charge therefore for board, &c. ought not to be allowed.
Decreed that one third of the taxes and repairs of the house defendant occupies, be paid by her, and the other tyfo thirds out of the estate.